Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on June 18, 2020. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduru Venkata et al (US PGPub No: 2020/0186427) in view of Thom et al (US PGPub No: 2015/0052610), hereafter referred to as Chunduru Venkata and Thom, respectively.


With regards to claims 1 and 14, Chunduru Venkata teaches through Thom, a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: 

receiving, from a user computing device, a device configuration for a platform-device type (Chunduru Venkata teaches the universal customer premises device (uCPE) sending configuration to the automatic configuration server (ACS); see Figure 5B and paragraphs 16 and 71, Chunduru Venkata.  The uCPE are standardized computing platforms; see paragraph 16; Chunduru Venkata.  The ACS is part of the configuration platform; see paragraph 35, Chunduru Venkata); 

evaluating the received device configuration based on the platform-device type to determine whether the device configuration is valid (Chunduru Venkata teaches the configuration platform, which includes the ACS, receives and authenticates configuration requests (i.e. evaluate the received device configuration); see paragraphs 35-36, Chunduru Venkata.  See Thom below for configuration validity determination); 

and based on determining that the device configuration is valid, initializing a platform device associated with the platform-device type based at least in part on the received device configuration (see Thom below).  

While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration, and if its valid, initializing the device associated with the platform-device type. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.


With regards to claims 4 and 17, Chunduru Venkata teaches through Thom, the system wherein the set of operations further comprises: receiving, from the platform device, an online indication; and in response to the online indication, activating the platform device (see activate uCPE command; see paragraphs 67 and 80, Chunduru Venkata).  

With regards to claims 5 and 18, Chunduru Venkata teaches through Thom, the system wherein activating the platform device comprises: providing, to the platform device, an indication to activate the virtual-network function (Chunduru Venkata teaches VNF activation messages; see paragraph 79, Chunduru Venkata).  

With regards to claims 6 and 19, Chunduru Venkata teaches through Thom, the system wherein activating the platform device comprises: providing, to the platform device, an indication to install a custom virtual-network function specified by the device configuration from an on-premises data store (Chunduru Venkata explains how VNFs can be configured to serve specific/custom roles such as switches and/or routers; see paragraph 21, Chunduru Venkata).  

With regards to claims 7 and 20, Chunduru Venkata teaches through Thom, the system wherein the set of operations further comprises: receiving, from the user computing device, a changed device configuration for the platform-device type; evaluating the received device configuration based on the platform-device type to determine whether the device (Chunduru Venkata teaches updating/changing uCPE configuration; see paragraph 72, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.



With regards to claim 8, Chunduru Venkata teaches through Thom, a method for updating a device configuration of a platform device, comprising: 

receiving, from a user computing device, an updated device configuration for a platform device (Chunduru Venkata teaches the universal customer premises device (uCPE) sending configuration to the automatic configuration server (ACS); see Figure 5B and paragraphs 16 and 71, Chunduru Venkata.  The uCPE are standardized computing platforms; see paragraph 16; Chunduru Venkata.  The ACS is part of the configuration platform; see paragraph 35, Chunduru Venkata);

(Chunduru Venkata teaches the configuration platform, which includes the ACS, receives and authenticates configuration requests (i.e. evaluate the received device configuration); see paragraphs 35-36, Chunduru Venkata.  See Thom below for configuration validity determination); 

and when the device configuration is valid, providing, to a management agent of the platform device, an indication relating to the updated device configuration (see Thom below).  

While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration, and if its valid, providing an indication relating to the updated device configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. Thom then generates health values, the values representing the device has a secured state (i.e. indication relating to updated device configuration); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.


With regards to claim 9, Chunduru Venkata teaches through Thom, the method wherein the indication relating to the updated device configuration is one of: an indication to install a new virtual-network function from a library of available virtual-network functions; 24Docket No. 0674-US-U1 / 13842.0129USU1an indication to install a custom virtual-network function specified by the device configuration from an on-premises data store; an indication to uninstall an existing virtual-network function; an indication to define a new network connection; or an indication to remove an existing network connection (Chunduru Venkata teaches the uCPE being configured to set up an additional connection (i.e. updated connection configuration) and also for provisioning VNFs (i.e. install VNF); see paragraphs 20-21 and 76, Chunduru Venkata)

With regards to claim 10, Chunduru Venkata teaches through Thom, the method wherein evaluating the received device configuration to determine whether the updated device configuration is valid further comprises determining to use an additional platform device, and wherein the method further comprises: initializing the additional platform based at least in part on the received device configuration; receiving, from the additional platform device, an online indication; and in response to the online indication, activating the additional platform device (Chunduru Venkata teaches configuring to add additional resources such as re-orchestrating one/more VNFs; see paragraphs 70 and 77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 11, Chunduru Venkata teaches through Thom, the method wherein initializing the additional platform device comprises: evaluating at least one specification of the additional platform device using a set of expected specifications to determine whether the at least one specification is valid; based on determining the at least one specification is not valid, reconfiguring the additional platform device; and installing, to the additional platform device, a second management agent (Chunduru Venkata teaches configuring to add additional resources such as re-orchestrating one/more VNFs; see paragraphs 70 and 76-77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 12, Chunduru Venkata teaches through Thom, the method wherein: the updated device configuration relates to a first virtual-network function and a second virtual-network function; the platform device is a first platform device and the additional platform device is a second platform device; and the method further comprises: providing a first indication to the management agent of the first platform device relating to the first (Chunduru Venkata teaches re-orchestrating VNFs based on configuration; see paragraphs 75 and 77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 13, Chunduru Venkata teaches through Thom, the method wherein the indication relating to the updated device configuration is provided to the management agent of the platform device using a tunnel (Chunduru Venkata supports delivering configuration over secure tunnel; see paragraph 16, Chunduru Venkata). 


Allowable Subject Matter
Claims 2-3 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456